                 Case 18-03026                    Doc 1          Filed 10/05/18         Entered 10/05/18 12:18:31                               Page 1 of 7

            81040 (FORM 1040) (12/15)


                   ADVERSARY PROCEEDING COVER SHEET                                                          ADVERSARY PROCEEDING NUMBER
                                         (Instructions on Reverse)                                           (Court Use Only)


           PLAINTIFFS                                                                        DEFENDANTS


           /-/4rn~n II                      Gor,zr1lcz
           ATTORNEYS (Firm Name, Address, and Telephone No.)
                                                                                                 CoVl'I-Ca..S1
                                                                                            ATTORNEYS (If Known)
                                                                                                                                         CaP,P,
       (                        )       / tJO {3 enr1eff i'9 Ve
       l    5e.. I F                   \J..Jflf«.b1.Jrv., c.. T rt~7 o) •
        PARTY (Check One Box Only)                                                          PARTY (Check One Box Only)


                                                                                                                                                         -
       (i2'0ebtor   ::i U.S. Trustee/Bankruptcy Admin                                       • Debtor                •   U.S. Trustee/Ban,k..r/wtcy Admin
        • Creditor  • Other                                                                 • Creditor              •   Other                  "'""         :ill
        • Trustee                                                                           • Trustee                                          ..,.
                                                                                                                                               V!:,C.

                                                                                                                                               ~!=
                                                                                                                                                            -



        CAUSE OF ACTION (WRJTE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL u.s. /lr;;,iWTES 11:l}'OLVED)
        CoWICaS                 f
                       d ;c 0/'lf'c:·l.e.d 5,e ,vi'<12. 1 C<Md            cl 11(.)t ~~ J,                      d,
                                        .                        H6                                                                      :-o,,,M
           Col lect-/on. (_"/?.ta, +;g)                                                                                                  ,!ii~o         u
                                                                                NATURE OF SUIT
                                                                                                                                           .  ),:"")
                                                                                                                                           ·-,'  _,,
                                                                                                                                                ,.,
                                                                                                                                               -::?
                                                                                                                                                        .
                                                                                                                                                        ,..,
                                                                                                                                                        0
                 (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternati~ci cause-fl 3, etc.)

             FRBP 7001(1)- Recovery of \1oney/Property                                      FRBP 7001(6)- Dischargeability (continued)
        0    I \-Recovery of money/property - ~542 turnover of propcny                      ~l-Dischargeabil1ty - *523(a)(5), domesl1c support
        0    12-Recovery of money/property - *547 preference                            I        68-Dischargcabihty - *523(a)(6), willful and malicious mjury

  .     &'13-Recovcry of money/property - ~548 fraudulent transfer                          D 63-Dischargeability - ~523(a)(8), student loan
.::.         14-Recovery of money/property - other                                          D 64-Dischargeability - §523(a)(l 5), divorce or seraration obligat10n
                                                                                                    (other than domestic support)
             FRBP 7001(2)- Validity, Priority or F::ltent of Lien
                                                                                            0    65-Dischargeability - other
        0    21-Validity, priority or extent of lien or other interest in property
                                                                                            f,'RBP 7001(7) - Injunctive Relief

        0
             FRBP 7001(3)- Approval of Sale of Property
             31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                            •D   71-Injunctive rehef- imposition of stay
                                                                                                 72-lnJunctive relief- other

             FRBP 7001 (4) - Objeclion/Rnocalion of Diseharge
                                                                                            FRBP 7001(8) Subordination of Claim or lnttrest
        0   41-Objection I revocation of discharge - ~727(c),(d),(e)
                                                                                            0    81-Subordination of claim or interest

             FRBP 7001 (5) - Revonttion of Confirmation
                                                                                            FRBP 7001(9) Declaratory Judgment
        D 51-Revocation of confinnat1on                                                     D    91-Declaratory judgment

             FRBP 7001(6)- Dischargeability
                                                                                            FRBP 7001(10) Determination of Removed Action
        D 66-Dischargeabihty - §523(a)( I),( 14 ),( 14A) priority tax claims                D    0 1-Detennination of removed claim or cause
        D 62-Disch::irgcability- *52J(a_l(2). false pretenses, false representation,
                 actual fraud                                                               Other
        D 67-Dischargeability - ~523(a)(4J, fraud as fiduciary, embezzlement, larceny       0    SS-SIPA Case- 15 U.S.C. *§78aaa et.seq.
                                (eontinued next column)                                     D    02-Other (e.g. other actlons that would have been brought in state court
                                                                                                     if unrelated to bankruptcy case)
       """"J Check if this case involves a substantive issue of state law                   • Check if this is asserted to be a class action under FRCP 23
       • Check if a jury trial is demanded in complaint                                     Demand $       /01 t/0'1.          ()V

       Other Relief Sought
       Case 18-03026           Doc 1        Filed 10/05/18          Entered 10/05/18 12:18:31                 Page 2 of 7

 B1040 (FORM 1040) (12115)

                    BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                                       BANKRUPTCY CASE NO.
                                       11   ~>1-Z.)'J-I         C                                    /   8-3 I 3 7.S-
DIS1~1CT IN W                                                         DIVISION OFFICE                    NAME OF JUDGE
  NC.\,()
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
                                               DEFENDANT                                                 ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PE~DING                                DIVISION OFFICE                    NAME OF JUDGE




DATE                                                                 PRINT NAME OF ATTORNEY (OR PLAINTIFF)

       10--L/-201 r                                                  f/Etf'IC/n 14 Gb0-z;4k
                                                        INSTRUCTIONS

           The filing ofa bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form I 040, the Adversary Proceeding
 Cover Sheet, unless the party tiles the adversary proceeding electronically through the court's Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the infonnation contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiffs attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is prose, that is, not represented by an
 attorney, the plaintiff must sign.
 Case 18-03026        Doc 1     Filed 10/05/18      Entered 10/05/18 12:18:31          Page 3 of 7



                                                      llNITEU STATE BANKRUPTCY COURT

HERNAN A GONZALl:Z                                    ,I.D. OP NEW HA VEN

VS.                    2118 OCT -5 P 12: oq           ATNRWHAVEN - /              8-313/S
                                                      OCTOBER 4, 2018




                                          INTRODUTION

   Prior to filing this lawsuit plaintiff repeated I\ gave ddi.:ndant notice of bankruptcy and ask

defendant to stop harassing him with unwanted collei:tion letters also collection over the phone.




        I.   Plaintiff has the right to be free fron1 collection attempt and threats of disconnection

during bankruptcy.

        Defendant's willful violation of the automatic stay cause plaintiff tension headaches,

upset stomach. and other signilfoant emotional distress fro111 the inh,.:rent stn.:ss oJ'the normal

bankruptcy process.

       2.    This complaint and allegations are based on personal knowledge of the plaintiff

Venue is proper bccausL, defrndant attempted lo collect from plaintiff and disconnected service

while under the protection oftht: bankruptcy court's automatic stay. Defendant received actual

notice of the automatic stay in the plaintiffs cn~e multiple times by mail from the bankruptcy

noticing Center and from plaintiff over the pho11c (ticket!/ 04739 I 386) on 9/13/2018 at 11 :20 am

and in person which wa,; reli1sed by the manager for Comcast Annemarie Wrigley working at

location 920 Wolcott Street Waterbury Connect ilut 0()/(1:5 on Monduy I 0/01i2018.

       3.    After receiving th,: uctuul notice of th,, automatic stay dcfondant int<;ntionally
 Case 18-03026        Doc 1    Filed 10/05/18       Entered 10/05/18 12:18:31        Page 4 of 7



harassed plaintiff to pay. throw numerus calls thnl plaintiff made to defe11dan1 to inform

employees of pre-petition dd:it and automatic ;,tu:1.

       4. Defendants conduct as alleged above caused plaintiff to worry about his disconneded

service and the embarrassing words that were said to him over the phone and in person. October

I, 2018 manager Wrigley was asked if she could call ,;orporate to straighten this matter out she

alleged she cannot do that. Also she was asked lf she would take a copy of the notice of

bankruptcy case Filling she also refused claiming that is not handled there and tliat they gave me

a credit for $3 7 and I sti 11 owe them a $190.00 in new chilrges and that was company policy.

Defendants conduct as alleged above cause plainlilT to ,:ringe and panic whe111:,cr he talks to the

Defendant's In fear of being reported to the credit bun:nu or Credit Agencies.

   The bankruptcy notice provided to defendant that contain contact information from the

plaintiff warned that violating the automatic stay could subject it to penalties.




                                  CAUSE OF ACITION

                                   (11 U.S.C § Jt,2(k)

                   Plaintiff incorporates the a!l,~ged above by refer,,11ce.

      Defendant's vi,1latio11 of 11 U.S.C § 362 1.u.1(4) and (6) as alleged abov,: was "willful" as

the term is the Define in the ninth circuit becaw:,, it is conducted was intentional and it had prior

actual knowledge of the automatic stay from multiple sources its conducted was unreasonable

and any allege mistake of law was not a defense:.



       Under 11 U.S.C   Ii 362(k) plaintiff is entitled to compensation for proport.ional punitive

Damages and reasonabk foes of cost from defendant and the amount to k decided by the court.
 Case 18-03026        Doc 1      Filed 10/05/18   Entered 10/05/18 12:18:31          Page 5 of 7




                                     PRAYER FOR RF.LIEF

       After a stipulation or determination thal defended willfully violated the automatic stay

plaintiff seeks relief as follows:

        A. Money judgmenr In fuvor of plaintiff against defendant for punitiv,: damages.

        Plaintiff also seeks any equitable relief this court May determine is lair. Plaintiff may

also intend to amend the complaint to include additional claims as new information is learned

through discovery.



        WIIEREFORE, the plaintiff claims money damages.



                                                      Tl It: J' 1.AINTH· F




                                                      100 Bennett Ave
                                                      Waterbury, CT 06708
                                                      (203 )850-1819
                                                       gi law.pr(iymai I.coin
               Case 18-03026                         Doc 1              Filed 10/05/18       Entered 10/05/18 12:18:31        Page 6 of 7
         Comcast
         676 Island Pond Rd
         Manchester, NH 03109-4840




       I• 11 11III111 1iJI ii I1' 11 11' 1,I ul 11' •I 111• 1II I II• 11111111 111•'' •1 1
                HERNAN GONZALEZ                                                                             Date:   September 14, 2018
    ~'i'A       100 BENNETT AVE                                                                        Account#:    8773402202033748
    f:&.'m      WATERBURY CT 06708-4047                                                                Past Due:    $54.25
    fJC47fJJ                                                                                  Total Balance Due:    $110.64
                                                                                                       Due Date:    SEPTEMBER 28,
                                                                                                                    2018




               Please Pay Your Bill to Keep Your Services

Dear Hernan Gonzalez,

We're writing to let you know you have an overdue balance of $54.25. If we do not
receive your payment by SEPTEMBER 28, 2018, your services will be turned off.
We do not want you to lose access to your XFINITY services, so please pay your bill
as soon as possible.

Here are a few ways you can pay today - we're here to help:
    • Online via My Account at www.xfinity.com/bill-pay.html
    • On your mobile device with the XFINITY My Account mobile app
    • By phone at 1-800-XFINITY using our automated payment system
    • In person at your local XFINITY Store. To find a location near you, visit
      http: //xfin ity. com/storelocator

We understand things change, so if you'd like to explore other options that work
better for you or even need to cancel services, please give us a call at
1-800-XFINITY.

Thanks for being an XFINITY customer - we do not want to lose you


Sincerely,

XFINITY




I
       Case 18-03026                         Doc 1             Filed 10/05/18             Entered 10/05/18 12:18:31          Page 7 of 7




•                                                       "MopufM 81# q6no11
                                                           "J8U9J JO lllo»oq V
                                                                                    ·ec
                                                                                                                                     PRESORTED
                                                                                                                                  FIRST-CLASS MAIL
                                                                                                                                 U.S. POSTAGE PAID
                                                                                                                                       DPCH




•                                                          ·eno Junowy eqJ j01 e1qe,


                                                                                                                                                •
                                                                                                              DATED MATERIAL
                                                                                    i.l.N3WAVc                IMPORTANT INFORMATION
                                                                                                                      ENCLOSED


•
                                    ... Please Detach Lower Portion and Return with Paymenr•                       131796-B7734D•PRESO-450J
                                                                                                        Date: September 14, 2018
                                                                                                                      2202033748
111111111111111111111111111111111111111111111111111111111                                  Total ea1::}:g~:i !H:~::
                                                                                                   Due Date: SEPTEMBER 28, 2018

                                                                                             Enclosed is myJ:>.ayment by:
                                                                                             0 Check       lJ Money Order
    COMCAST
    PO BOX 196                                                                               Amount Paid: $
    NEWARK NJ 07101-0196
    Ill., ,I, .,I, .. 1111 .. ,, .. 1111 .. ", ,111,1," II, ,I ,I,, ,II, ,II, ,,I           0alance Due: $110.64         )

                                                                                           HERNAN GONZALEZ
                                                                                           100 BENNETT AVE
                                                                                           WATERBURY CT 06708-4047
    877340220203374800110643
